Case 2:18-cv-00245-JRG Document 47 Filed 10/30/18 Page 1 of 1 PageID #: 3504



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


UNITED SERVICES AUTOMOBILE                     )
ASSOCIATION                                    )
a Texas reciprocal inter-insurance exchange,   )
                                               )
                Plaintiff,                     )
                                               )
       v.                                      )   Civil Action No. 2:18-CV-245 (JRG)
                                               )
WELLS FARGO BANK, N.A.,                        )   JURY TRIAL DEMANDED
a national banking association,                )
                                               )
                Defendant.                     )


                                           ORDER

       Before the Court is Wells Fargo Bank, N.A.’s (“Wells Fargo”) Unopposed

Motion to Extend Reply and Sur-Reply Deadlines (Dkt. No. 45). Having considered the

Unopposed Motion, the Court finds that the Motion should be and hereby is GRANTED.

Accordingly, the deadline for Wells Fargo’s Reply to its Motion for Judgment on the

Pleadings (Dkt. No. 28) is hereby by extended by seven (7) days up to and including

November 9, 2018, and the deadline for Plaintiff’s Sur-Reply to the same is hereby by extended

by seven (7) days up to and including November 26, 2018.

        So Ordered this
        Oct 30, 2018
